BYLAWS, AS AMENDED AND RESTATED, OF RUBY TUESDAY, INC. As amended and restated on October 7, 2009 [Revised to reflect (i) the change in name of Ruby Tuesday (Georgia), Inc. to Ruby Tuesday, Inc. following and as a result of the merger of Ruby Tuesday, Inc., a Delaware corporation, into Ruby Tuesday (Georgia), Inc. effective March 9, 1996, (ii) the amendment to Article II.2, to allow Shareholder meetings to be held in either September or October, approved by the Board of Directors on June 30, 1998, (iii) the amendment to Article VII.1, to change the Company’s fiscal year end, approved by the Board of Directors on April 9, 2001, (iv) the amendment to Article II.5, to allow electronic transmissions of proxies, approved by the Board of Directors on April 9, 2001, (v) the amendment to Article II.6, to conform such section to Georgia Business Corporation Code Section 14-2-1021, approved by the Board of Directors on July 14, 2004, (vi)the amendment to Article VI to permit electronic (book-entry) ownership by shareholders, approved by the Board of Directors on October 10, 2007 (vii)the amendment to Article III.2 to provide for the election of Directors by a majority of the votes cast in any uncontested Director election, approved by the Board of Directors on January 7, 2009, (viii)the addition of Article II.9 to provide for procedures requiring stockholders to notify the Corporation of any proposals the stockholder desires to address at an annual or special meeting of the stockholders, approved by the Board of Directors on January 7, 2009, and (ix) to delete an erroneous reference in paragraph II.6 to plurality voting for the election of directors, approved by the Board of Directors on October 7, 2009.] -ii- INDEX PAGE ARTICLE I OFFICES 1 ARTICLE II STOCKHOLDERS’ MEETINGS II.1 Place of Meetings. 1 II.2 Annual Meetings. 1 II.3 Special Meetings. 1 II.4 Meetings Without Notice. 1 II.5 Voting. 1 II.6 Quorum. 2 II.7 List of Stockholders. 2 II.8 Action Without Meeting. 2 II.9 Notice of Stockholder Proposals. 2 ARTICLE III BOARD OF DIRECTORS 4 III.1 Powers. 4 III.2 Number, Qualification and Term. 4 III.3 Compensation. 5 III.4 Meetings and Quorum. 5 III.5 Executive Committee. 5 III.6 Other Committees. 6 III.7 Conference Telephone Meetings. 6 III.8 Action Without Meeting. 6 ARTICLE IV OFFICERS 6 IV.1 Titles and Election. 6 IV.2 Duties. 7 IV.3 Chief Executive Officer and Chief Operating Officer. 8 IV.4 Chief Financial Officer and Chief Accounting Officer. 8 IV4.5 Delegation of Authority. 8 IV.6 Compensation. 8 ARTICLE V RESIGNATIONS, VACANCIES AND REMOVALS 9 V.1 Resignations. 9 V.2 Vacancies. 9 V.3 Removals. 9 ARTICLE VI CAPITAL STOCK 9 VI.1 Certificates of Stock. 9 VI.2 Transfer of Stock. 10 VI.3 Stock Transfer Records. 10 VI.4 Record Dates. 10 VI.5 Lost Certificates. 10 ARTICLE VII FISCAL YEAR, BANK DEPOSITS, CHECKS, ETC 10 VII.1 Fiscal Year. 10 VII.2 Bank Deposits, Check, Etc. 10 ARTICLE VIII BOOKS AND RECORDS 11 VIII.1 Place of Keeping Books. 11 VIII.2 Examination of books 11 ARTICLE IX NOTICES 11 IX.1 Requirements of Notice. 11 IX.2 Waivers. 11 -i- Page ARTICLE X SEAL 11 ARTICLE XI POWERS OF ATTORNEY 11 ARTICLE XII INDEMNIFICATION OF DIRECTORS, OFFICERS, AND OTHER PERSONS 12 XII.1 Indemnified Actions. 12 XII.2 Indemnification Against Expenses of Successful Party. 12 XII.3 Advances of Expenses. 12 XII.4 Right of Agent to Indemnification Upon Application, Procedure Upon Application. 12 XII.5 Other Rights and Remedies. 12 XII.6 Insurance of Agents. 13 XII.7 Certain Definitions. 13 XII.8 Indemnification and Insurance of Other Persons. 13 XII.9 Survival of Indemnification. 12 XII.10 Savings Clause. 12 ARTICLE XIII AMENDMENTS 13 -ii- RUBY TUESDAY, INC. BYLAWS, AS AMENDED Article I OFFICES The Corporation shall at all times maintain a registered office in the State of Georgia and a registered agent at that address but may have other offices located in or outside of the State of Georgia as the Board of Directors may from time to time determine. Article II STOCKHOLDERS' MEETINGS II.1Place of Meetings.
